Title: How does it work that multiple Federal Judges strike down the same law? Wouldn't it be enough for just the first judge to strike it down?
Question:
Answer #1: Generally, one judge’s ruling only has legal force in that judge’s district.  Federal judges in different districts are not required to follow each other’s rulings, although they often do, at least when they find them to be persuasive.  Every judge within a federal circuit is required to follow the rulings of that circuit court of appeal, and every federal district judge and circuit court of appeal must follow the US Supreme Court’s rulings.  One of the main reasons the Supreme Court accepts a case is to resolve contradictory rulings among districts and circuits.